        Case 1:18-cv-10357-VSB Document 1 Filed 11/07/18 Page 1 of 21



LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
30 East 39th Street, Second Floor
New York, NY 10016
Tel.: 212-465-1188
Fax: 212-465-1181
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


TRINIDAD VARGAS,
on behalf of herself, FLSA Collective Plaintiffs
and the Class,
                                                          Case No.:
        Plaintiff,
                                                          CLASS AND COLLECTIVE
        v.                                                ACTION COMPLAINT

                                                          Jury Trial Demanded
PIER 59 STUDIOS L.P., and
FEDERICO PIGNATELLI,

        Defendants.



        Plaintiff, TRINIDAD VARGAS (“Plaintiff”), on behalf of herself and others similarly

situated, by and through her undersigned attorneys, hereby files this Class and Collective

Action Complaint against Defendants, PIER 59 STUDIOS L.P. (the "Corporate Defendant"),

and FEDERICO PIGNATELLI (the “Individual Defendant,” and collectively with the Corporate

Defendant, the “Defendants”) and states as follows:




                                                   1
        Case 1:18-cv-10357-VSB Document 1 Filed 11/07/18 Page 2 of 21



                                      INTRODUCTION

       1.      Plaintiff alleges, pursuant to the Fair Labor Standards Act, as amended, 29

U.S.C. §§201 et. seq. (“FLSA”), that she and others similarly situated are entitled to recover

from Defendants: (1) unpaid wages due to time-shaving, (2) liquidated damages and (3)

attorneys’ fees and costs.

       2.      Plaintiff further alleges that, pursuant to the New York Labor Law (“NYLL”),

she and others similarly situated are entitled to recover from Defendants: (1) unpaid wages due

to time-shaving, (2) statutory penalties, (3) liquidated damages pursuant to the New York Labor

Law, and (4) attorneys’ fees and costs.

       3.      Plaintiff further alleges that she was deprived her statutory rights as a result of

Defendants’ unlawful discrimination practices under New York State Human Rights Law, New

York Executive Law § 296 (“NYSHRL”), and New York City Human Rights Law,

Administrative Code of the City of New York § 8-502 (“NYCHRL”) and brings this action

against Defendants to recover (1) back pay, (2) compensatory damages, (3) punitive damages,

and (4) attorneys’ fees and costs.

                               JURISDICTION AND VENUE

       4.      This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b),

28 U.S.C. §§1331, 1337 and 1343.

       5.      This Court has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. §1367 because they arise from a common nucleus of operative facts with

the fedeal claims and are so related to the federal claims as to form part of the same case or

controversy under Article III of the United States Consitution.




                                                2
        Case 1:18-cv-10357-VSB Document 1 Filed 11/07/18 Page 3 of 21



       6.      Venue is proper in the Southern District pursuant to 28 U.S.C. §1391 because

Defendants conduct business and can be found in this district and a substantial part of the events

and omissions giving rise to the claims alleged herein occurred in this district, and because the

alleged unlawful employment practice was committed in this district and employment records

relevant to such practice are maintained and administered in this district.

                                               PARTIES

       7.      Plaintiff, TRINIDAD VARGAS, is a resident of Queens County, New York.

       8.      Corporate Defendant PIER 59 STUDIOS L.P. is a foreign limited partnership

organized under the laws of the State of Delaware, with an address for principal place of

business located at 59 Chelsea Piers, Level 2, New York, NY 10011 and an address for service of

process located at c/o Mark L. Cortegiano, 65-12 69th Place, Middle Village, NY 11379.

       9.      Individual Defendant, FEDERICO PIGNATELLI, is the managing partner,

chairman and chief executive officer of PIER 59 STUDIOS L.P. FEDERICO PIGNATELLI

exercises operational control as it relates to all employees including Plaintiff, FLSA Collective

Plaintiffs and the Class. He exercises the power to (and also delegates to managers and

supervisors the power to) fire and hire employees, supervise and control employee work

schedules and conditions of employment, and determine the rate and method of compensation

of employees including those of Plaintiff, FLSA Collective Plaintiffs and the Class. At all times,

employees could complain to FEDERICO PIGNATELLI directly regarding any of the terms of

their employment, and FEDERICO PIGNATELLI would have the authority to effect any

changes to the quality and terms of employees’ employment, including changing their schedule,

compensation, or terminating or hiring such employees. FEDERICO PIGNATELLI exercised

functional control over the business and financial operations of the Corporate Defendant.




                                                3
        Case 1:18-cv-10357-VSB Document 1 Filed 11/07/18 Page 4 of 21



FEDERICO PIGNATELLI had the power and authority to supervise and control supervisors of

Plaintiff, FLSA Collective Plaintiffs and Class members and could reprimand employees.

       10.     At all relevant times, Defendants were and continue to be an “enterprise engaged

in commerce” within the meaning of the FLSA, New York Labor Law, and the Regulations

thereunder.

       11.     At all relevant times, Defendants were and continue to be an employer within

the meaning of the New York State Human Rights Law, the New York City Human Rights

Law, and the Regulations thereunder.

       12.     At all relevant times, the work performed by Plaintiff, FLSA Collective

Plaintiffs and Class members was directly essential to the business operated by Defendants.

                     FLSA COLLECTIVE ACTION ALLEGATIONS

       13.     Plaintiff brings claims for relief as a collective action pursuant to FLSA Section

16(b), 29 U.S.C. § 216(b), on behalf of all non-exempt cleaning persons employed by

Defendants on or after the date that is six years before the filing of the initial Complaint in this

case as defined herein (“FLSA Collective Plaintiffs”).

       14.     At all relevant times, Plaintiff and the other FLSA Collective Plaintiffs are and

have been similarly situated, have had substantially similar job requirements and pay

provisions, and are and have been subjected to Defendants’ decisions, policies, plans, programs,

practices, procedures, protocols, routines, and rules, all culminating in a willful failure and

refusal to pay them proper wages and overtime premium due to time shaving. The claims of

Plaintiff stated herein are essentially the same as those of the other FLSA Collective Plaintiffs.

       15.     The claims for relief are properly brought under and maintained as an opt-in

collective action pursuant to §16(b) of the FLSA, 29 U.S.C. § 216(b). The FLSA Collective




                                                 4
        Case 1:18-cv-10357-VSB Document 1 Filed 11/07/18 Page 5 of 21



Plaintiffs are readily ascertainable. For purposes of notice and other purposes related to this

action, their names and addresses are readily available from Defendants. Notice can be provided

to the FLSA Collective Plaintiffs via first class mail to the last address known to Defendants.

                     RULE 23 CLASS ALLEGATIONS – NEW YORK

        16.     Plaintiff brings claims for relief pursuant to the Federal Rules of Civil Procedure

(“F.R.C.P.”) Rule 23, on behalf of all non-exempt cleaning persons employed by Defendants

on or after the date that is six years before the filing of the Complaint in this case as defined

herein (the “Class Period”).

        17.     All said persons, including Plaintiff, are referred to herein as the “Class.” The

Class members are readily ascertainable. The number and identity of the Class members are

determinable from the records of Defendants. The hours assigned and worked, the position held,

and rates of pay for each Class member are also determinable from Defendants’ records. For

purposes of notice and other purposes related to this action, their names and addresses are

readily available from Defendants. Notice can be provided by means permissible under

F.R.C.P. 23.

        18.     The proposed Class is so numerous that a joinder of all members is

impracticable, and the disposition of their claims as a class will benefit the parties and the Court.

Although the precise number of such persons is unknown, the facts on which the calculation of

that number are presently within the sole control of Defendants, there is no doubt that there are

more than forty (40) members of the Class.

        19.     Plaintiff’s claims are typical of those claims, which could be alleged by any

member of the Class, and the relief sought is typical of the relief, which would be sought by

each member of the Class in separate actions. All the Class members were subject to the same




                                                 5
        Case 1:18-cv-10357-VSB Document 1 Filed 11/07/18 Page 6 of 21



corporate practices of Defendants of (i) failing to pay proper wages and overtime premium due

to time shaving, (ii) failing to provide proper wage statements that were in compliance with the

requirements under the New York Labor Law, and (iii) failing to provide proper wage and hour

notice to Class members, at date of hiring and annually, per requirements of the New York

Labor Law. Defendants’ corporate-wide policies and practices affected all Class members

similarly, and Defendants benefited from the same type of unfair and/or wrongful acts as to

each Class member. Plaintiff and other Class members sustained similar losses, injuries and

damages arising from the same unlawful policies, practices and procedures.

       20.     Plaintiff is able to fairly and adequately protect the interests of the Class and has

no interests antagonistic to the Class. Plaintiff is represented by attorneys who are experienced

and competent in both class action litigation and employment litigation and have previously

represented plaintiffs in wage and hour cases.

       21.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of the wage and hour litigation

where individual class members lack the financial resources to vigorously prosecute a lawsuit

against corporate defendants. Class action treatment will permit a large number of similarly

situated persons to prosecute common claims in a single forum simultaneously, efficiently, and

without the unnecessary duplication of efforts and expense that numerous individual actions

engender. Because losses, injuries and damages suffered by each of the individual Class

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual Class

members to redress the wrongs done to them. On the other hand, important public interests will

be served by addressing the matter as a class action. The adjudication of individual litigation




                                                 6
        Case 1:18-cv-10357-VSB Document 1 Filed 11/07/18 Page 7 of 21



claims would result in a great expenditure of Court and public resources; however, treating the

claims as a class action would result in a significant saving of these costs. The prosecution of

separate actions by individual members of the Class would create a risk of inconsistent and/or

varying adjudications with respect to the individual members of the Class, establishing

incompatible standards of conduct for Defendant and resulting in the impairment of class

members’ rights and the disposition of their interests through actions to which they were not

parties. The issues in this action can be decided by means of common, class-wide proof. In

addition, if appropriate, the Court can, and is empowered to, fashion methods to efficiently

manage this action as a class action.

       22.     Defendants and other employers throughout the state violate the New York

Labor Law. Current employees are often afraid to assert their rights out of fear of direct or

indirect retaliation. Former employees are fearful of bringing claims because doing so can harm

their employment, future employment, and future efforts to secure employment. Class actions

provide class members who are not named in the Complaint a degree of anonymity, which

allows for the vindication of their rights while eliminating or reducing these risks.

       23.     There are questions of law and fact common to the Class which predominate

over any questions affecting only individual class members, including:

               a. Whether Defendants employed Plaintiff and the Class within the meaning of

                   the New York law;

               b. What are and were the policies, practices, programs, procedures, protocols

                   and plans of Defendants regarding the types of work and labor for which

                   Defendants did not pay the Class members properly;




                                                7
        Case 1:18-cv-10357-VSB Document 1 Filed 11/07/18 Page 8 of 21



               c. At what common rate, or rates subject to common methods of calculation,

                   was and are Defendants required to pay the Class members for their work;

               d. Whether Defendants properly notified Plaintiff and the Class members of

                   their hourly rate and overtime rate;

               e. Whether Defendants provided proper wage statements to Plaintiff and the

                   Class members per requirements of the New York Labor Law;

               f. Whether Defendants provided proper wage and hour notice, at date of hiring

                   and annually, to all employees per requirements of the New York Labor

                   Law; and

               g. Whether Defendants properly compensated Plaintiff and Class members for

                   all hours worked under state and federal law.

                                 STATEMENT OF FACTS

       24.     In or around June 2013, Plaintiff TRINIDAD VARGAS, was hired by

Defendants to work as a cleaning person for Defendants’ “Pier 59 Studio” fashion business,

located at 1109 Fifth Avenue, New York, New York 10128. Plaintiff’s employment was

wrongfully terminated by Defendants on or about November 30, 2016.

       25.     At all times, Plaintiff regularly worked over forty (40) hours per workweek.

Throughout her employment by Defendants, Plaintiff’s scheduled working hours were from

5:00 p.m. until 2:00 a.m., for five (5) days per week. Plaintiff worked a total of approximately

forty (45) hours per week throughout her employment by Defendants. FLSA Collective

Plaintiffs and Class members worked similar hours as Plaintiff.

       26. Throughout her employment, Plaintiff was compensated at a regular rate of $12.00

per hour for hours worked up until forty (40) hours per workweek.




                                               8
        Case 1:18-cv-10357-VSB Document 1 Filed 11/07/18 Page 9 of 21



       27. Throughout her entire employment, Plaintiff was not properly compensated her

proper wages for all hours worked, due to Defendants’ policy of time-shaving. From in or

around 2015, Plaintiff, FLSA Collective Plaintiffs and Class members were all required to

clock-in. While the clock-in machine generally worked at the beginning of the shift, the

machine failed to record Plaintiff’s, FLSA Collective Plaintiffs’ and Class members’ clock-out

time. As a result, Plaintiff’s, FLSA Collective Plaintiffs’ and Class members’ clock-out time

records were kept manually. From in or around 2015, the new manager, Robert [LNU] (“Last

Name Unknown”) adjusted Plaintiff’s, FLSA Collective Plaintiffs’ and Class members’ work

hours on a weekly basis such that they were paid for several hours fewer than actually worked

per week. Defendants’ policy to manually adjust the hours was intended to ensure that

Defendants were not required to compensate Plaintiff, FLSA Collective Plaintiffs and Class

members their overtime premium.

       28.     Defendants failed to maintain proper employment records, as required by the

FLSA and NYLL. At all relevant times, Defendants provided fraudulent wage statements to

Plaintiff, which failed to accurately show the number of hours worked by Plaintiff in a given

workweek and were below forty (40). Class Members received similar fraudulent wage

statements due to Defendants’ policy of time shaving.

       29.     Defendants never provided Plaintiff and Class Members with proper wage

notices, as required by the NYLL.

       30.     At no time during the relevant time periods did Defendants provide Plaintiff or

Class members with proper wage statements, as required by the NYLL. Plaintiff and Class

members received fraudulent wage statements that did not accurately reflect the hours that they

worked, as Defendants failed to accurately maintain such records.




                                              9
       Case 1:18-cv-10357-VSB Document 1 Filed 11/07/18 Page 10 of 21



       31.     Defendants unlawfully failed to pay Plaintiff, FLSA Collective Plaintiffs, and

members of the Class either the FLSA overtime rate (of one and one half the regular rate) or

the New York State overtime rate (of one and one half times the regular rate) for hours they

worked in excess of forty (40) each workweek due to Defendants’ policy of time-shaving.

       32.     Defendants knowingly and willfully operated their business with a policy of not

paying either the FLSA minimum wage or the New York State minimum wage to Plaintiff,

FLSA Collective Plaintiffs and Class members due to Defendants’ policy of time-shaving.

       33.     Defendants knowingly and willfully operated their business with a policy of not

providing proper wage statements as required under the New York Labor Law.

       34.     Defendants failed to provide proper wage notices to employees, at the beginning

of employment and annually thereafter, pursuant to the requirements of the New York Labor

Law.

       35.     During Plaintiff’s employment by Defendants, Defendants permitted managerial

employees to foster a hostile work environment. In or around 2015, Defendants hired Robert

[LNU] as a manager. During the entire first week of Robert [LNU]’s employment, he stood

directly behind Plaintiff for the duration of her entire workweek while she worked. When

Plaintiff confronted Robert [LNU], he told her that he was watching her because she had a big

butt. Robert [LNU] continued to sexually harass her by standing directly behind her, watching

her butt as she bent over to clean.

       36.     Approximately two weeks after Robert [LNU] began his employment with

Defendants, Plaintiff reported Robert [LNU]’s sexual harrasment to Verve [LNU], one of

Defendants’ managers. After Plaintiff complained to Verve [LNU], Robert [LNU] stopped

standing behind her to stare at her butt. However, approximately a week later, Plaintiff




                                             10
       Case 1:18-cv-10357-VSB Document 1 Filed 11/07/18 Page 11 of 21



overheard Robert [LNU] making derogatory jokes with other male co-workers that he needed

a Dominican woman with a large butt and commented that he wondered if Plaintiff’s daughter

also had a large butt.

       37.     After Plaintiff complained to Verve [LNU] regarding Robert [LNU], Robert

[LNU] assigned David Rodriguez to monitor and supervise Plaintiff’s work. Mr. Rodriguez’s

sole purpose was to monitor Plaintiff and to report back to Robert [LNU]. Prior to Robert

[LNU]’s employment with Defendants, for approximately two years, Plaintiff worked under

minimal supervision. Her supervisors would occasionally check in with her. However, pursuant

to Robert [LNU]’s instructions, Mr. Rodriguez monitored Plaintiff round-the-clock. For her

entire workday, for five days a week, Mr. Rodriguez was a constant presence, and his sole job,

from 5:00pm until 2:00am, was to spy on Plaintiff. Mr. Rodriguez monitored Plaintiff from in

or around 2015 until she was wrongfully terminated on or about November 30, 2016. Mr.

Rodriguez never provided any feedback related to her position.

       38.     Compared to her male counterparts who were also cleaners, Plaintiff was the

only cleaning person subjected to round-the-clock supervision after Robert [LNU] was hired as

a manager in or around 2015. In addition to his blatant, disparate treatment of her due to her

sex/gender, Plaintiff also believed that Robert [LNU] monitored her as she complained of his

sexual harassment, causing him to foster a hostile workplace environment against Plaintiff to

pressure her to quit. Throughout her employment, Robert [LNU] never referred to her by her

name, he would only refer to her as “the lady.”

       39.     Robert [LNU]’s sexual harrassment continued throughout Plaintiff’s

employment with Defendants. In or around late-spring of 2016, Plaintiff saw a newly installed

camera. The following day, Plaintiff found Robert [LNU] laughing in the stairwell while




                                              11
       Case 1:18-cv-10357-VSB Document 1 Filed 11/07/18 Page 12 of 21



watching a video of her bending over to clean, with the camera angle directed at her butt, on

his cellphone. She found that the specific camera was removed shortly thereafter while the

original secuirty cameras remained.

       40.     In or around June 2016, Plaintiff and her co-worker, Jose [LNU], asked Verve

[LNU] for a raise. After not hearing from Verve [LNU] for a few weeks, when they approached

Verve [LNU] again, he agreed to a raise for all cleaning personnel and informed them that he

would provide the paperwork a week later. A week later, Plaintiff’s co-worker, Jose [LNU]

signed paperwork related to his raise and received a $2.00 raise. Jose [LNU] informed Plaintiff

that she should be receiving hers soon because other cleaning personnel also saw her paperwork

included in the stack of papers when they signed for their raise. However, instead of providing

Plaintiff with the paperwork for a raise, Defendants scheduled a meeting for her with David

Rodriguez, John [LNU], and Robert [LNU].

       41.     On or about July 28, 2016, Plaintiff met with David Rodriguez, John [LNU] and

Robert [LNU]. They informed her that she would receive a raise at the end of the year if she

improved her job performance, and that the raise would be $1.00. Plaintiff questioned Mr.

Rodriguez, John [LNU] and Robert [LNU] regarding the raise and informed them that other

cleaning personnel already informed her that her paperwork for a raise was previously prepared

along with all other cleaning persons. During the meeting, they responded that the other

cleaning personnel should not have told her that her paperwork was prepared as it was

confidential and they informed Plaintiff that Robert [LNU] complained of her poor work

performance. Plaintiff told Mr. Rodriguez, John [LNU] and Robert [LNU] that it was

“discrimination” that she had to prove that she deserved a raise and that she would only receive

a $1.00 raise, versus the $2.00 raise that her male counterparts were receiving. After Plaintiff




                                              12
       Case 1:18-cv-10357-VSB Document 1 Filed 11/07/18 Page 13 of 21



said “discrimination,” John [LNU] reacted violently by slamming the door and throwing an

object across the room. Robert [LNU] told her that it was not a word that she was allowed to

use. They immediately retrieved Eric Fleisher, Head of Finance, to participate in the meeting.

After Plaintiff told them that they were discriminating against her, they tried to force Plaintiff

to sign documents that she could not understand. Eric Fleisher informed her that she would

have problems if she did not sign the documents. Due to the mental and emotional strain of the

meeting, Plaintiff was hospitalized.

       42.     Plaintiff returned to work a few days after she was hospitalized. Upon her return,

in an attempt to dissuade her from seeking legal relief, John [LNU], Robert [LNU], and David

Rodriguez welcomed her back with a surprise cake and attempted to be nice to Plaintiff.

However, when Plaintiff was not receptive to their behavior, they assigned even more cleaning

tasks to Plaintiff and rushed her through her job to put pressure on her to force her to quit.

       43.     For over three months, Defendants increased the number of cleaning tasks

assigned to Plaintiff, to be fulfilled within the same timeframe, to force Plaintiff to quit.

However, in or around Fall 2016, after Plaintiff filed a complaint with the Department of Labor,

Defendants ultimately terminated Plaintiff’s employment in retaliation on or about November

30, 2016.

       44.     Plaintiff retained Lee Litigation Group, PLLC to represent Plaintiff, FLSA

Collective Plaintiffs and Class members, in this litigation and has agreed to pay the firm a

reasonable fee for its services.




                                                13
       Case 1:18-cv-10357-VSB Document 1 Filed 11/07/18 Page 14 of 21



                                 STATEMENT OF CLAIM

                                           COUNT I

             VIOLATION OF THE FAIR LABOR STANDARDS ACT
        ON BEHALF OF PLAINTIFF AND FLSA COLLECTIVE PLAINTIFFS

       45.     Plaintiff realleges and reavers Paragraphs 1 through 44 of this Class and

Collective Action Complaint as if fully set forth herein.

       46.     At all relevant times, Defendants were and continue to be employers engaged in

interstate commerce and/or the production of goods for commerce within the meaning of the

FLSA, 29 U.S.C. §§ 206(a) and 207 (a). Further, Plaintiff and FLSA Collective Plaintiffs are

covered individuals within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207 (a).

       47.     At all relevant times, Defendants employed Plaintiff and FLSA Collective

Plaintiffs within the meaning of the FLSA.

       48.      At all relevant times, Defendant had gross annual revenues in excess of

$500,000.00.

       49.     At all relevant times, Defendants engaged in a policy and practice of refusing to

pay wages, including overtime compensation at the statutory rate of time and one-half, to

Plaintiff and FLSA Collective Plaintiffs for all hours worked due to Defendants’ policy of time

shaving.

       50.     Defendants failed to pay Plaintiff and FLSA Collective Plaintiffs their wages in

the lawful amount for all of their hours worked due to Defendants’ policy of time shaving.

       51.     Records, if any, concerning the number of hours worked by Plaintiff and FLSA

Collective Plaintiffs and the actual compensation paid to Plaintiff and FLSA Collective

Plaintiffs should be in the possession and custody of the Defendants. Plaintiff intends to obtain

these records by appropriate discovery proceedings to be taken promptly in this case and, if



                                               14
       Case 1:18-cv-10357-VSB Document 1 Filed 11/07/18 Page 15 of 21



necessary, will then seek leave of Court to amend this Complaint to set forth the precise amount

due.

       52.     Defendants knew of and/or showed a willful disregard for the provisions of the

FLSA as evidenced by their failure to compensate Plaintiff and FLSA Collective Plaintiffs for

all hours worked when Defendants knew or should have known such was due.

       53.     Defendants failed to properly disclose or apprise Plaintiff and FLSA Collective

Plaintiffs of their rights under the FLSA.

       54.     As a direct and proximate result of Defendants’ willful disregard of the FLSA,

Plaintiff and FLSA Collective Plaintiffs are entitled to liquidated (i.e., double) damages

pursuant to the FLSA.

       55.     Due to the intentional, willful and unlawful acts of Defendants, Plaintiff and

FLSA Collective Plaintiffs suffered damages in an amount not presently ascertainable of unpaid

overtime wages and an equal amount as liquidated damages.

       56.     Plaintiff and FLSA Collective Plaintiffs are entitled to an award of their

reasonable attorneys’ fees and costs pursuant to 29 U.S.C. §216(b).

                                             COUNT II

                  VIOLATION OF THE NEW YORK LABOR LAW
                ON BEHALF OF PLAINTIFFS AND CLASS MEMBERS

       57.     Plaintiff realleges and reavers Paragraphs 1 through 56 of this Class and

Collective Action Complaint as if fully set forth herein.

       58.     At all relevant times, Plaintiff and Class members were employed by the

Defendants within the meaning of the New York Labor Law §§2 and 651.

       59.     Defendants willfully violated Plaintiff’s and Class members’ rights by failing to

pay them wages, including overtime compensation at the statutory rate of time and one-half,



                                                15
       Case 1:18-cv-10357-VSB Document 1 Filed 11/07/18 Page 16 of 21



for all hours worked due to Defendants’ policy of time shaving.

       60.     Defendants knowingly and willfully operated their business with a policy of not

providing proper wage statements as required under the New York Labor Law.

       61.     Defendants knowingly and willfully failed to provide proper wage and hour

notices to employees at the beginning of employment and annually thereafter pursuant to the

requirements of the New York Labor Law.

       62.     Defendants failed to properly notify employees of their hourly pay rate and

overtime rate, in direct violation of the New York Labor Law.

       63.     Defendants failed to provide a proper wage and hour notice, at the date of hiring

and annually, to all non-exempt employees per requirements of the New York Labor Law.

       64.     Defendants failed to provide proper wage statements with every payment as

required by New York Lab. Law § 195(3).

       65.     Due to the Defendants’ New York Labor Law violations, Plaintiff and Class

members are entitled to recover from Defendants their unpaid wages due to time-shaving,

reasonable attorneys’ fees, liquidated damages, statutory penalties and costs and disbursements

of the action, pursuant to New York Labor Law.

                                          COUNT III

             VIOLATION OF THE NEW YORK STATE HUMAN RIGHTS LAW

       66.     Plaintiff realleges and reavers Paragraphs 1 through 65 of this Class and

Collective Action Complaint as if fully set forth herein.

       67.     The New York State Human Rights Law (“NYSHRL”) prohibits discrimination

in the terms, conditions, and privileges of employment, and the retaliation thereof, on the basis

of an individual’s sex and sexual harassment.




                                                16
       Case 1:18-cv-10357-VSB Document 1 Filed 11/07/18 Page 17 of 21



       68.     Plaintiff is an employee and a qualified person within the meaning of NYSHRL

and Defendants are covered employers under the NYSHRL.

       69.     Defendants operated a business that discriminated against Plaintiff in violation

of the NYSHRL by subjecting Plaintiff to a hostile work environment, in the form of failing to

address the constant harassment made against Plaintiff for her complaint against Robert [LNU]

and disparate treatment due to her sex, and by terminating Plaintiff’s employment in retaliation

for filing a complaint with the Department of Labor.

       70.     Defendants’ conduct was intentional, malicious and in reckless disregard of

Plaintiff’s protected rights under the New York Executive Law § 296.

       71.     As a result of Defendants’ unlawful discriminatory practices, Plaintiff sustained

injury, including economic damages and past and future physical and emotional distress.

       72.     Due to Defendants’ violations under the New York State Human Rights Law,

Plaintiff is entitled to recover from Defendants: (1) back pay and (2) compensatory damages.

                                             COUNT IV

              VIOLATION OF THE NEW YORK CITY HUMAN RIGHTS LAW

       73.     Plaintiff realleges and reavers Paragraphs 1 through 72 of this Class and

Collective Action Complaint as if fully set forth herein.

       74.     The New York City Human Rights Law (“NYCHRL”) prohibits discrimination

in the terms, conditions, and privileges of employment, and the retaliation thereof, on the basis

of an individual’s gender and sexual harassment.

       75.     Defendants has and has had at all relevant times herein, at least four (4) persons

in their employ. Plaintiff is an employee and a qualified person within the meaning of NYCHRL

and Defendants are covered employers under the NYCHRL.




                                               17
       Case 1:18-cv-10357-VSB Document 1 Filed 11/07/18 Page 18 of 21



       76.     Defendants operated a business in New York City that discriminated against

Plaintiff in violation of the NYCHRL by subjecting Plaintiff to a hostile work environment, in

the form of failing to address the constant harassment made against Plaintiff for her complaint

against Robert [LNU] and disparate treatment due to her gender, and by terminating Plaintiff’s

employment in retaliation for filing a complaint with the Department of Labor.

       77.     As a result of Defendants’ unlawful employment practice, Plaintiff sustained

injury, including economic damages, the past and future physical and emotional distress and

the costs of bringing this action.

       78.     Due to Defendants’ violations under the New York City Human Rights Law, as

amended, Plaintiff is entitled to recover from Defendants: (1) back pay, (2) compensatory

damages, (3) punitive damages, and (4) attorneys’ fees and costs.

                                              COUNT V

  DISCRIMINATION UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                       (SUPERVISOR LIABILITY)

       79.     Plaintiff realleges and reavers Paragraphs 1 through 78 of this Class and

Collective Action Complaint as fully set forth herein.

       80.     Under, New York City Administrative Code Title 8-107(13), an employer is

liable for the discriminatory conduct by an employee, agent or independent contractor. The

relevant code provides:

       (a) An employer shall be liable for an unlawful discriminatory practice based upon the
conduct of an employee or agent which is in violation of any provision of this section other than
subdivisions one and two of this section.
       (b) An employer shall be liable for an unlawful discriminatory practice based upon the
conduct of an employee or agent which is in violation of subdivision one or two of this section
only where:
       (1) the employee or agent exercised managerial or supervisory responsibility; or
       (2) the employer knew of the employee's or agent's discriminatory conduct, and
acquiesced in such conduct or failed to take immediate and appropriate corrective action; an



                                               18
       Case 1:18-cv-10357-VSB Document 1 Filed 11/07/18 Page 19 of 21



employer shall be deemed to have knowledge of an employee's or agent's discriminatory
conduct where that conduct was known by another employee or agent who exercised
managerial or supervisory responsibility; or
        (3) the employer should have known of the employee's or agent's discriminatory conduct
and failed to exercise reasonable diligence to prevent such discriminatory conduct.

       81.        Defendants violated the section cited herein as set forth. Defendants’ managers

are supervisors in a managerial capacity. They discriminated against Plaintiff based on

Plaintiff’s gender and her sexual harassment complaint, and retaliated against Plaintiff for filing

a complaint with the Department of Labor.

       82.        At all relevant times, Defendants operated a business that discriminated against

Plaintiff on the basis of her gender and sexual harassment complaints.

       83.        Defendants willfully violated the New York City Human Rights Law, as

amended.

       84.        Due to Defendants’ violation of New York City Human Rights Law, as amended,

on the basis of Defendants’ discriminatory practices, Plaintiff is entitled to recover from

Defendants: (1) back and front pay, (2) compensatory and punitive damages and (3) attorneys’

fees and costs.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff on behalf of herself, respectfully request that this Court grant

the following relief:

             a. A declaratory judgment that the practices complained of herein are unlawful

                  under the FLSA, the New York Labor Law, the New York State Human Rights

                  Law, and the New York City Human Rights Law;

             b. An injunction against Defendants and their officers, agents, successors,

                  employees, representatives and any and all persons acting in concert with them




                                                 19
Case 1:18-cv-10357-VSB Document 1 Filed 11/07/18 Page 20 of 21



     as provided by law, from engaging in each of the unlawful practices, policies

     and patterns set forth herein;

  c. An award of unpaid wages, including those at the overtime premium rate, due

     under the FLSA and the New York Labor Law due to Defendants’ policy of

     time-shaving;

  d. An award of liquidated and/or punitive damages as a result of Defendants’

     willful failure to pay proper wages pursuant to 29 U.S.C. § 216;

  e. An award of liquidated and/or punitive damages as a result of Defendants’

     willful failure to pay proper wages pursuant to the New York Labor Law;

  f. An award of back pay and compensatory damages due under the New York State

     Human Rights Law;

  g. An award of back pay and compensatory damages due under the New York City

     Human Rights Law;

  h. An award of punitive damages due under the New York City Human Rights

     Law;

  i. An award of prejudgment and post judgment interest, costs and expenses of this

     action together with reasonable attorneys’ and expert fees and statutory

     penalties;

  j. Designation of Plaintiff as Representative of the FLSA Collective Plaintiffs;

  k. Designation of this action as a class action pursuant to F.R.C.P. 23;

  l. Designation of Plaintiff as Representative of Class; and

  m. Such other and further relief as this Court deems just and proper.




                                      20
        Case 1:18-cv-10357-VSB Document 1 Filed 11/07/18 Page 21 of 21



                                         JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial

by jury on all issues so triable as of right by jury.


Dated: New York, New York
       November 7, 2018
                                                Respectfully submitted,

                                                LEE LITIGATION GROUP, PLLC
                                                C.K. Lee (CL 4086)
                                                Anne Seelig (AS 3976)
                                                30 East 39th Street, Second Floor
                                                New York, NY 10016
                                                Tel.: 212-465-1188
                                                Fax: 212-465-1181
                                                Attorneys for Plaintiff, FLSA Collective Plaintiffs
                                                and the Class

                                           By: /s/ C.K. Lee             .
                                               C.K. Lee (CL 4086)




                                                 21
